Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 1/10/2018. Claims 1-30 are pending. Priority date: 7/13/2015

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 25-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hunzinger (US 20140074761), in view of Ahissar (US 6581046).

1. A data processing device, comprising a set of processing nodes and connections between the nodes, wherein each connection has an emitter node and a receiver node out of the set of processing nodes and is configured to transmit, to the receiver node, events delivered by the emitter node (Hunzinger: e.g., Fig 1, where each neuron is an example of a processing node, event transmission and receiving between different levels of nodes interpret an emitter node and a receiver node out of the set of processing nodes and is configured to transmit, to the receiver node, events delivered by the emitter node and where Fig 69, the neural network system is an example of a data processing device),
wherein each node is arranged to vary a respective potential value according to events received by said node and to deliver an event when the potential value reaches a predefined threshold  (Hunzinger: e.g., [0097], firing output spikes once the accumulated membrane potentials reach a threshold),
wherein at least one input value of the data processing device is represented by a time interval between two events received by at least one node  (Hunzinger: e.g., [0214], computing the neuron activity based on excitatory or inhibitory inputs with  
the inter-event interval Δt interprets at least one input value of the data processing device is represented by a time interval between two events received by at least one node ),
and wherein at least one output value of the data processing device is represented by a time interval between two events delivered by at least one node (Hunzinger: e.g., Fig 14, the post synaptic events or Fig 50, the pulse train interprets output value of the data processing device, where [0246], the anticipated spike time interprets the output event time).
Hunzinger does not expressly disclose, but Ahissar discloses “represented by a time interval between two events delivered by at least one node” in “at least one output value of the data processing device”  (Ahissar: e.g., col 33, EQ (2.1)-(2.2) or col 35, EQ (3.2), the output timing ηo(n) for the n-th spike interprets represented by a time interval between two events delivered by at least one node; [EN] The time sequence ηo(n) in EQ (2.2) can be rewritten as the time sequence with the initial point  ηo(0) and the time interval between two events, ηo(n)- ηo(n-1), for all n). Nonetheless, in Hunzinger, the state dynamics of a neuron model involves anticipation of spike times. It would have been obvious for one of ordinary skill in the art, having Hunzinger and Ahissar before the effective filing date, to combine Ahissar with Hunzinger because the combination benefits the state dynamics analysis of the neuron model behaviors in Hunzinger. 

2.   The device of claim 1, wherein each processing node is arranged to reset its potential value when delivering an event (Hunzinger: [0201], resetting the voltage at a reset event upon firing the neuron).

3.  The device of claim 1, wherein the connections between the nodes comprise potential variation connections, each having a respective weight (Hunzinger: e.g., [0099], [0102], updating of synaptic weights to transfer spikes for firing neurons interprets the connections between the nodes comprise potential variation connections, each having a respective weight), and wherein the receiver node of a potential variation connection is arranged to respond to an event received on said potential variation connection by adding, to its potential value, the weight of said potential variation connection (Hunzinger: e.g., [0210], adding weights in response to the input spikes interprets to respond to an event received on said potential variation connection by adding, to its potential value, the weight of said potential variation connection).

 3, wherein the set of processing nodes comprises at least one node arranged to vary a current value according to events received on at least one current adjustment connection, and to vary its potential value over time at a rate proportional to said current value (Hunzinger: e.g., [0098], changing membrane potential as current input to the neuron with respect to time, [0120], EQ (3), varying potential v over time proportional to the current u or I interprets to vary its potential value over time at a rate proportional to said current value).

25. The device of claim 1, wherein each connection is associated with a delay parameter, in order to signal the receiver node of said connection to carry out a change of state with a delay, with respect to reception of an event on the connection, indicated by said parameter (Hunzinger: e.g., [0133], the amount of delay time measured as the time the voltage reaches a level until a spike occurs or [0203], the time delay until a spike form the time the voltage is at a given level).

26.  The device of claim 1, wherein the time interval At between two events representing a value having an absolute value x is in the form At = Tmin + x. Tcod, where Tmin and Tcod are predefined time parameters (Ahissar: e.g., col 32, EQ (1.3), the interval as T + m(n)).

28.   The device of claim 1. comprising, for an input value-(x): a first input comprising one node or two nodes out of the set of processing nodes, the first input being arranged to receive two events having between them a time interval representing a positive value Hunzinger: e.g., [0340], receiving an excitatory and an inhibitory event, where the excitatory input with an inter-spike interval interprets the first input being arranged to receive two events having between them a time interval representing a positive value of said input value); and
a second input comprising one node or two nodes out of the set of processing nodes, the second input being arranged to receive two events having between them a time interval representing a negative value of said input value (Hunzinger2: e.g., [0340], receiving an excitatory and an inhibitory event, where the inhibitory input with an inter-spike interval interprets the second input being arranged to receive two events having between them a time interval representing a negative value of said input value).

30.   The device of claim 1. wherein the set of processing nodes is in the form of at least one programmable array, the nodes of the array having a shared behavior model according to the events received, the device further comprising a programming logic in order to adjust weights and delay parameters of the connections between the nodes of the array according to a calculation program, and a control unit in order to provide input values to the array and recover output values calculated according to the program (Ahissar: Fig. 3A, INH or RCO that form an array and process the feedback according to algorithms interpret the set of processing nodes is in the form of at least one programmable array , the nodes of the array having a shared behavior model according to the events received, the device further comprising a programming logic in order to adjust weights and delay parameters of the connections between the nodes of the array according to a calculation program, and the PD unit that adjusts the output and provide .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hunzinger, in view of Ahissar, further in view of Kudritskiy (US 20130254138)

10.  The device of claim 9, wherein a processing node arranged to vary a current value is arranged to reset said current value Hunzinger: e.g., [0129], resetting the voltage with the recovery current). Combination of Hunzinger and Ahissar does not expressly disclose, but Kudritskiy discloses “to reset said current value to zero” (Kudritskiy: e.g., [0050], to rest a node’s current charge to zero). Value reset with respect to a threshold is a common control in spiking neuron. Hunzinger teaches current and voltage reset and the initial voltage value as zero. It would have been obvious for one of ordinary skill in the art, having Kudritskiy before the effective filing date, to combine Kudritskiy with the extended Hunzinger to have the initial neuron at zero state in Hunzinger. 

Claim Objections
Claims 4-8, 11-24, 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, e.g., 
Pfister et al. (“Optimal Spike-Timing-Dependent Plasticity for Precise Action
Potential Firing in Supervised Learning”, 2005, pages: 27,
https://arxiv.org/abs/q-bio/0502037) teaches STDP for action firing with input and output spiking sequence and weight adaptation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809 email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 25, 2021